Title: To Thomas Jefferson from Benjamin Henry Latrobe, 23 March 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dr Sir,
                            
                            
                                23 Mch 1807
                        
                        I most sincerely regret your continued illness.—The weather prevented till Saturday any measures being taken
                            to lay out the grounds. Today I am engaged in it.—A contract for the Wall is made.—As soon as the stakes are driven the
                            diggers will go to work. At the capitol we have this morng recommenced the external works. The plaisterers are lathing
                            the cieling.—
                  with high respect Yrs.
                        
                            B H Latrobe
                            
                        
                    